                       Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 1 of 34
 AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                           DistrictDistrict
                                                      __________    of Columbia
                                                                            of __________
               In the Matter of the Search of
          (Briefly describe the property to be searched                       )
           or identify the person by name and address)                       )
                                                                              )              Case No. 21-SW-168
,17+(0$77(52)7+(6($5&+2)7:2'(9,&(6                                   )
&855(17/<,1&8672'<2)7+(0(75232/,7$1                                     )
32/,&('(3$570(1781'(558/(                                               )

     APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):
  See Attachment A, incorporated herein.

 located in the                                    District of                 Columbia                 , there is now concealed (identify the
 person or describe the property to be seized):
  See Attachment B, incorporated herein.


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ✔ evidence of a crime;
                u
                u contraband, fruits of crime, or other items illegally possessed;
                  u property designed for use, intended for use, or used in committing a crime;
                  u a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                               Offense Description
         18 U.S.C. § 922(g)(1).                    Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a
         21 U.S.C. §§ 841(a)(1) and                Crime Punishable by Imprisonment for a Term Exceeding One Year.
         841(b)(1)(D).                             Unlawful Possession with Intent to Distribute a Controlled Substance.
           The application is based on these facts:
         See attached affidavit.

            ✔ Continued on the attached sheet.
            u
            u Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is   requested under
              18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                      Applicant’s signature

                                                                                  Officer, James Jacobs, Metropolitan Police Department
                                                                                                      Printed name and title

 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                                                       (specify reliable electronic means).


 Date:            06/08/2021
                                                                                                        Judge’s signature

 City and state: Washington, D.C.                                                      Zia M. Faruqui, United States Magistrate Judge
                                                                                                      Printed name and title
                            Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 2 of 34
                                                                                       ✔ 2ULJLQDO
                                                                                       u                         u 'XSOLFDWH2ULJLQDO
$2&  :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                            81,7('67$7(6',675,&7&2857
                                                                           IRUWKH
                                                                  District of Columbia
                                                            BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                    ,QWKH0DWWHURIWKH6HDUFKRI
               (Briefly describe the property to be searched
               or identify the person by name and address)                          &DVH1R 21-SW-168
   ,17+(0$77(52)7+(6($5&+2)7:2'(9,&(6
   &855(17/<,1&8672'<2)7+(0(75232/,7$132/,&(
   '(3$570(1781'(558/(

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU
           $QDSSOLFDWLRQE\DIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWVWKHVHDUFKDQGVHL]XUH
RIWKHIROORZLQJSHUVRQRUSURSHUW\ORFDWHGLQWKH                                  'LVWULFWRI            Columbia
(identify the person or describe the property to be searched and give its location)
  See Attachment A, incorporated herein.




        ,ILQGWKDWWKHDIILGDYLW V RUDQ\UHFRUGHGWHVWLPRQ\HVWDEOLVKSUREDEOHFDXVHWRVHDUFKDQGVHL]HWKHSHUVRQRUSURSHUW\
GHVFULEHGDERYHDQGWKDWVXFKVHDUFKZLOOUHYHDO(identify the person or describe the property to be seized)
  See Attachment B, incorporated herein.




         YOU ARE COMMANDEDWRH[HFXWHWKLVZDUUDQWRQRUEHIRUH                   June 22, 2021         (not to exceed 14 days)
       u LQWKHGD\WLPHDPWRSP ✔
                                                u DWDQ\WLPHLQWKHGD\RUQLJKWEHFDXVHJRRGFDXVHKDVEHHQHVWDEOLVKHG

        8QOHVVGHOD\HGQRWLFHLVDXWKRUL]HGEHORZ\RXPXVWJLYHDFRS\RIWKHZDUUDQWDQGDUHFHLSWIRUWKHSURSHUW\WDNHQWRWKH
SHUVRQIURPZKRPRUIURPZKRVHSUHPLVHVWKHSURSHUW\ZDVWDNHQRUOHDYHWKHFRS\DQGUHFHLSWDWWKHSODFHZKHUHWKH
SURSHUW\ZDVWDNHQ
        7KHRIILFHUH[HFXWLQJWKLVZDUUDQWRUDQRIILFHUSUHVHQWGXULQJWKHH[HFXWLRQRIWKHZDUUDQWPXVWSUHSDUHDQLQYHQWRU\
DVUHTXLUHGE\ODZDQGSURPSWO\UHWXUQWKLVZDUUDQWDQGLQYHQWRU\WR                         Zia M. Faruqui                     
                                                                                                    (United States Magistrate Judge)

     u 3XUVXDQWWR86&D E ,ILQGWKDWLPPHGLDWHQRWLILFDWLRQPD\KDYHDQDGYHUVHUHVXOWOLVWHGLQ86&
  H[FHSWIRUGHOD\RIWULDO DQGDXWKRUL]HWKHRIILFHUH[HFXWLQJWKLVZDUUDQWWRGHOD\QRWLFHWRWKHSHUVRQZKRRUZKRVH
SURSHUW\ZLOOEHVHDUFKHGRUVHL]HG(check the appropriate box)
     u IRU         GD\V(not to exceed 30) u XQWLOWKHIDFWVMXVWLI\LQJWKHODWHUVSHFLILFGDWHRI                                     


'DWHDQGWLPHLVVXHG                      06/08/2021
                                                                                                            Judge’s signature

&LW\DQGVWDWH                          Washington, D.C.                               Zia M. Faruqui, United States Magistrate Judge
                                                                                                          Printed name and title
                           Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 3 of 34
$2&  :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV 3DJH

                                                                              Return
&DVH1R                                 'DWHDQGWLPHZDUUDQWH[HFXWHG                 &RS\RIZDUUDQWDQGLQYHQWRU\OHIWZLWK
 21-SW-168
,QYHQWRU\PDGHLQWKHSUHVHQFHRI

,QYHQWRU\RIWKHSURSHUW\WDNHQDQGQDPH V RIDQ\SHUVRQ V VHL]HG




                                                                          Certification


        ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQYHQWRU\LVFRUUHFWDQGZDVUHWXUQHGDORQJZLWKWKHRULJLQDOZDUUDQWWRWKH
GHVLJQDWHGMXGJH



'DWH
                                                                                                 Executing officer’s signature


                                                                                                    Printed name and title
         Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 4 of 34




                                      ATTACHMENT A

                                    Property to be searched

       The property to be searched is two Devices seized from Anthony Nico Bailey on the date

of his arrest, April 27, 2021, currently located at the Metropolitan Police Department’s Evidence

Control Branch, 17 DC Village Lane SW, Washington, DC 20032:

       1. Apple iPhone with MPD property control barcode #11008159

       2. Apple iPhone with MPD property control barcode #11008160
            Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 5 of 34




                                        ATTACHMENT B

                                        Property to be seized

       1.       The items, information, and data to be seized are fruits, evidence, information

relating to, contraband, or instrumentalities, in whatever form and however stored, relating to

violations of 18 U.S.C. § 922(g)(1) (Unlawful Possession of a Firearm and Ammunition by a

Person Convicted of a Crime Punishable by Imprisonment for a Term Exceeding One Year), and

21 U.S.C. § 841(a)(1) and § 841(b)(1)(D) (Unlawful Possession with Intent to Distribute

Marijuana), as described in the search warrant affidavit, including, but not limited to:

             a. Information relating to the Suspect’s location and/or activities when the Offense

                occurred and during the periods of time reasonably before and after the Offense;

             b. Information relating to the Suspect’s possession and acquisition of the firearm that

                was recovered in this case;

             c. Communications relating to the Offense, including any communications among

                accomplices who helped facilitate or participated in the Offense and witnesses;

             d. Information relating to the Suspect’s knowledge of and relationship with victims or

                witnesses to the Offense, and their knowledge of and relationship with each other

                and the Suspect;

             e. Information relating to the Suspect’s, any victim’s, or any witness’s knowledge of

                or presence at the crime scene or another location relevant to the Offense;

             f. Information relating to the Suspect’s motive and/or intent to commit the Offense;

             g. Information relevant to any victim’s or witness’s identification, including the

                Suspect’s or accomplice’s distinguishing characteristics (such as hairstyle, tattoos,

                and clothing);
         Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 6 of 34




           h. Evidence of the attachment to the Devices of other storage devices or similar

              containers for electronic evidence;

           i. Passwords, encryption keys, and other access devices that may be necessary to

              access the Devices;

           j. Records of or information about the Devices’ Internet activity, including firewall

              logs, caches, browser history and cookies, “bookmarked” or “favorite” web pages,

              search terms that the user entered into any Internet search engine, records of user-

              typed web addresses, and records of or information about Internet Protocol

              addresses used by the Devices;

           k. Evidence of user attribution showing who used or owned the Devices at the time

              the things described in this warrant were created, edited, or deleted, such as logs,

              phonebooks, saved usernames and passwords, documents, images, and browsing

              history.

       As used above, the terms “records” and “information” include all of the foregoing items of

evidence in whatever form and by whatever means they may have been created or stored, including

any form of computer or electronic storage.
            Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 7 of 34




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF
 TWO DEVICES CURRENTLY IN                             Case No. 21-SW-168
 CUSTODY OF THE METROPOLITAN
 POLICE DEPARTMENT UNDER RULE 41


            AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
                    FOR A WARRANT TO SEARCH AND SEIZE

       I, James Jacobs, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of property—two digital

devices recovered directly from an indicted defendant on the date of his arrest pursuant to a search

warrant—which are currently in law enforcement possession (“iPhone 1” and “iPhone 2” –

collectively, the “Devices”), as described in Attachment A, and the extraction from that property

of electronically stored information as described in Attachment B.

       2.       I am an Officer of the Metropolitan Police Department (“MPD”) in Washington,

D.C., and have been employed by MPD since May of 2013. I currently serve as a member of the

Gun Recovery Unit with Narcotics and Special Investigations Division. As a police officer, I

have participated in hundreds of arrests related to firearms and narcotics. In addition to this, I

have participated in the execution of over 200 search warrants pertaining to firearms and other

violent offenses. I am authorized by law or by a Government agency to engage in or supervise

the prevention, detention, investigation, or prosecution of a violation of Federal criminal laws.




                                                  3
            Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 8 of 34




       3.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant. It does

not set forth all of my knowledge, or the knowledge of others, about this matter.

       4.       On April 30, 2021, a federal grand jury of the District of Columbia returned a 2-

count indictment against Anthony Nico Bailey (“Bailey” or “the defendant”) on violations of 18

U.S.C. § 922(g)(1) (Unlawful Possession of a Firearm and Ammunition by a Person Convicted of

a Crime Punishable by Imprisonment for a Term Exceeding One Year), and 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(D) (Unlawful Possession with Intent to Distribute a Controlled

Substance) (“Subject Offenses”).

       5.       Based on my training and experience and the facts as set forth in this affidavit, and

per the grand jury’s indictment, I respectfully submit that there is probable cause to believe that

violations of 18 U.S.C. § 922(g)(1) and 21 U.S.C. § 841(a)(1) and § 841(b)(1)(D) have been

committed by Bailey. There is also probable cause to search the Devices, further described below

and in Attachment A, for the things described in Attachment B.

                 IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       1.       The property to be searched is an Apple iPhone with unknown IMEI number and

MPDC property control barcode #11008159; and an Apple iPhone with unknown IMEI number

and MPDC property control barcode #11008160.

       49.      The Devices were both recovered directly from the address where Bailey was

residing as officers executed a search warrant and arrested him, which is also Bailey’s last known

address with the Pretrial Services Agency. Specifically, both Devices were recovered from



                                                  4
            Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 9 of 34




bedroom 1, where Bailey had multiple forms of mail matter and a lot of his clothing, where Bailey

had recently filmed multiple Instagram videos, and where a firearm was recovered on the date of

arrest that Bailey had previously displayed on Instagram from bedroom 1. When the officers

entered to execute the search warrant, moreover, Bailey said something along the lines of

“everything in the house is on me.” Bailey has since been indicted based on the firearm and

controlled substances recovered from bedroom 1 on the date of the arrest.

       2.       The Devices are currently located in MPD custody at MPD’s Evidence Control

Branch, 17 DC Village Lane SW, Washington, DC 20032.

                                     PROBABLE CAUSE

       3.       On April 19, 2021, the Honorable Jonathan Pittman, Associate Judge for the

Superior Court of the District of Columbia, issued a search warrant (2021CSWSLD1297) for the

residence at 3055 30th Street SE #3, Washington, DC, 20020, finding probable cause to believe

that “[f]irearms, ammunition, firearm accessories, [and] proof of residency” were concealed

therein.

       4.       The affidavit supporting the application for the search warrant was prepared by

Officer Nicholas Damron, your Affiant’s fellow member of the Gun Recovery Unit in MPD’s

Narcotics and Special Investigations Division. Officer Damron’s affidavit detailed how on dates

including January 10th, 2021, February 10th, 2021, March 31st, 2021, April 3rd, 2021, April 5th,

2021, and April 17th, 2021, Officer Damron had viewed videos on the application known as

Instagram posted by the account “1str8cashahk” which he believed to be controlled by Anthony

Bailey. Officer Damron further detailed how, on each of those videos, Bailey was observed

displaying firearms and ammunition, and how he was able to identify the filming location of the



                                               5
        Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 10 of 34




videos as 3055 30th Street SE #3, Washington, DC 20020, Bailey’s last known address with the

Pretrial Services Agency.

       5.      On April 27, 2021, your Affiant along with Officer Damron and other members

of the NSID Gun Recovery Unit, executed the search warrant at 3055 30th St SE #3, Washington,

DC, 20020. Officers made entry into the residence at approximately 0638 hours, while shouting

“Police, Search Warrant.” After officers made entry into the location, the defendant was observed

standing in the living room shirtless and had only boxers on. While Bailey was on the ground,

Bailey said something along the lines of “everything in the house is on me.” A female who

identified herself as a significant other of Bailey was located on a bed inside of bedroom 1.

Bailey’s mother and sister were also at the address, but not in bedroom 1. Bailey had multiple

forms of mail matter inside bedroom 1 and eventually put on clothing that was from inside of

bedroom 1.

       6.      In the course of the search of bedroom 1, where Bailey’s mail matter and clothing

were, officers recovered:

       Item 1: A Springfield Armory XD .45 ACP semi-automatic handgun with a laser (Serial#

       S3291715) with one cartridge of ammunition in the chamber and five cartridges of

       ammunition in the magazine. The handgun was recovered from the floor right next to the

       bed inside of bedroom 1.

       Item 2: Four plastic bags containing 199.1 grams of a green weed substance (Field tested

       positive for the presence of THC) recovered from the floor next to the bed inside of

       bedroom 1.




                                                6
 Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 11 of 34




Item 3: $1406.00 US Currency recovered from the floor area next to the bed inside of

bedroom 1. Item 3 was right next to/ on top of item 2.

Item 4: Cell phone recovered from the bed area inside of bedroom 1.

Item 5: Cell phone recovered from the bed area inside of bedroom 1.

Item 6: A Glock 42 .380 caliber semi-automatic handgun (serial # AAYR148) with zero

cartridges of ammunition in the chamber and nine cartridges of ammunition in the

magazine. The handgun was recovered from a shoe box which was located in a duffle bag

inside of the closet in bedroom 1.

Item 7: A box of 9mm ammunition containing 26 rounds of ammunition recovered from

inside of bedroom 1.

Item 8: A box of 9mm ammunition containing 17 rounds of ammunition recovered from

inside of bedroom 1.

Item 9: One plastic bag containing 16.1 grams of a green weed substance (field tested

positive for the presence of THC) recovered from the night stand in bedroom 1.

Item 10: A clear plastic bag containing 11.7 grams of a green plant material which was

consistent with that of Synthetic Cannabinoids recovered from the inside of bedroom 1.

Item 11: Two cartridges of .40 caliber ammunition recovered from inside of a purse inside

of bedroom 1.

Item 12: Thirty three small jars containing a green weed substance (field tested positive for

the presence of THC) and two empty jars.

Item 13: A 9mm magazine with a capacity of twelve rounds of ammunition and no

cartridges of ammunition inside of the magazine.



                                         7
        Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 12 of 34




       Item 14: Eleven bags containing THC edibles recovered from inside of bedroom 1.

       7.      Officer Damron recognized Item #1 as one of the firearms he had previously seen

Bailey in possession of inside bedroom 1 on Instagram.

       8.      There are no firearm or ammunition manufacturers in the District of Columbia.

Therefore, the firearm and ammunition in this case would have traveled in interstate commerce

prior to being recovered in the District of Columbia.

       9.      Defendant Bailey was placed under arrest.

       10.     Bailey does not have a license to carry a firearm in the District of Columbia. A

WALES/NCIC check revealed that Bailey does not have a firearm registered to him in the District

of Columbia.

       11.     A criminal history check of Bailey through the National Crime Information Center

(NCIC) confirmed that Bailey entered a guilty plea to Carrying a Pistol Without a License While

On Release in 2016 in D.C. Superior Court case 2015CF2010887. Bailey was sentenced to 8

months’ incarceration and one year of supervised release. Bailey would have been aware at the

time of his arrest in this case that he had a prior conviction for a crime punishable by more than

one year.

       12.     The two Devices recovered from bedroom 1, which were listed as Item 4 and Item

5 on the seizure list, were Apple iPhones. The two Devices were given MPD property control

barcode numbers “11008159” and “11008160,” respectively, and placed on NSID evidence book

2723, page 66 as “iPhone with case” and “green iPhone with case.”

       13.     On April 28, 2021, Bailey was charged by complaint in the District of Columbia

with the Subject Offenses.



                                                8
        Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 13 of 34




       14.     On April 30, 2021, a Grand Jury in the District of Columbia indicted Bailey on

the Subject Offenses.

       15.     On May 13, 2021, the Honorable Robin M. Meriweather issued a search warrant

on the Instagram account “1str8cashahk” associated with user Bailey. On May 14, 2021, NSID

Officer Marta Spajic served the search warrant.

       16.     In the search warrant returns for Bailey’s Instagram account, several items of note

appeared in the direct messages.          On February 16, 2021, Bailey messages username

“barbarasongmg” and advises him “I got 2 phones.” There is probable cause to believe that both

Devices listed in this affidavit and recovered from Bailey’s bedroom do in fact belong to Bailey.

       17.     The direct message portion of Bailey’s Instagram account also include

communications involving the illegal trafficking of firearms and ammunition and the distribution

of controlled substances. The following provides some examples, although not an exhaustive list,

of references to firearm trafficking discovered in the Instagram findings.

                a. On February 20, 2021, Bailey is messaging Instagram user “doubleback.riq”

                    and discussing providing a firearm and magazine of ammunition for a firearm

                    to him. When he advises “doubleback.riq” that he is just waiting to acquire the

                    magazine for the firearm before providing it to him, “doubleback.riq” advises

                    that he already had a “50” (referring to a 50 round drum magazine/ high

                    capacity feeding device), he just needs another gun.

                b. On March 19, 2021, Bailey messages Instagram user “gm.rocko” and says,

                    “See if you can find me a Glizzy, Tryna buy one I got 800.” Based on your

                    Affiant’s training and experience, the term “Glizzy” is a commonly used slang



                                                  9
        Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 14 of 34




                    term for “gun.” Bailey and “gm.rocko” continue discussing the price and agree

                    to try and acquire the firearm for $700 if possible.

                c. From March 25, 2021 to March 26, 2021, Bailey is exchanging messages with

                    Instagram user “souljaa_otg” about meeting up. Bailey tells “souljaa_otg” that

                    he is trying to get another handgun before meeting and advises “souljaa_otg”

                    “I still got you.” Your Affiant understands Bailey to be saying that he is

                    planning to provide this firearm to “souljaa_otg.”

                d. On March 28, 2021 and March 29, 2021, Bailey exchanges messages with

                    Instagram user “_.moneymakingjit,” discussing selling him a .45 caliber Ruger

                    handgun for $800. “_.moneymakingjit” asks Bailey whether he has any other

                    guns available in the $600 price range, to which Bailey responds “Not right

                    now,” implying that he has a varying selection of guns available for purchase

                    depending on the time.

       18.     Bailey also has numerous messages with different Instagram accounts centered

around selling pills. The following provides some examples, although not an exhaustive list, of

references to narcotics trafficking discovered in the Instagram findings.

                a. On May 13, 2021, Anthony Bailey is exchanging direct messages with

                    Instagram user “souljafromsimp” discussing selling 500mg pills for $30 and

                    600mg pills for $40.

                b. On March 9, 2021, Anthony Bailey messages Instagram user “bigtreypound”

                    about selling him pills for $25 a pill.

                c. On April 1, 2021 and April 2, 2021, Anthony Bailey reaches back out to



                                                 10
        Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 15 of 34




                   Instagram user “bigtreypound” and advises him that he has “RP10s” available.

                   Based on your Affiant’s training and experience, this is a reference to

                   oxycodone hydrochloride pills, which are white in color circular shaped pills

                   with “RP10” imprinted on them and are a schedule 2 controlled substance

                   under the Controlled Substance Act.

       The Devices are currently in the lawful possession of the MPD and stored at MPD’s

Evidence Control Branch, 17 DC Village Lane SW, Washington, DC 20032. The Devices came

into the MPD’s possession after officers executing a search warrant at Bailey’s residence on the

date of Bailey’s arrest seized the cell phones from Bailey’s apparent bedroom and logged them

into evidence. I seek this additional warrant to be certain that an examination of the Devices will

comply with the Fourth Amendment and other applicable laws.

       19.     Based on the foregoing facts and indictment, your affiant submits that there is

probable cause to believe that Bailey violated the Subject Offenses and that the Devices contain

evidence, fruits, and instrumentalities of the Subject Offenses. The evidence may be relevant to

proving the acts and elements of the criminal conduct charged, Bailey’s motives, intent,

preparation, or planning in connection with those actions, and may provide evidence of

unidentified coconspirators.

       20.     There is probable cause to believe that the Devices contain attribution evidence

showing that Bailey was the owner and user of both Devices. Based on my training and

experience, I know that a cell phone generally contains information which can indicate who has

used or controlled the device. This “user attribution” evidence is analogous to the search for

“indicia of occupancy” while executing a search warrant at a residence. For example, electronic



                                                11
        Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 16 of 34




communications, lists of contacts and calendar entries, social media account information, and

images or video recordings – plus data associated with the foregoing, such as date and time – may

indicate who used or controlled the device at particular times. From training and experience, I

also know that a cell phone often contains images, video recordings, and audio recordings of the

cell-phone user and his close associates.         These may reveal or confirm distinguishing

characteristics – such as voice, tattoos, clothing, vehicle, and hangouts – that may help identify

them. Here, as noted, Bailey has stated in Instagram messages that he has two phones. Moreover,

both phones were recovered from his apparent bedroom, where his mail matter and clothing was

located, where he has previously filmed Instagram videos, and where his Springfield Armory XD

.45 firearm was recovered, which he has previously displayed on Instagram from bedroom 1.

       21.     There is probable cause to believe that the Devices, which are smartphones, contain

locational information about Bailey’s whereabouts in connection with his commission of the

Subject Offenses, including where he has been in possession of or otherwise engaged in

transactions of firearms and narcotics. Based on my training and experience, I know that people

who commit crime in Washington, D.C., often use their cell phones in ways that reveal their

location and/or activities before, after, or while engaging in criminal activity. For example, this

may include location information (e.g., GPS data), app usage information (e.g., Internet search

inquiries), and images or video recordings relevant to the criminal activity. Furthermore, I know

from training and experience that call logs, text messages, emails, and any app enabling

communication with others often include communications that shed light on the cell phone user’s

location and activity during a particular time period.




                                                 12
         Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 17 of 34




       22.     There is probable cause to believe that the Devices contain communications about

the Subject Offenses and thus of the identities of unidentified potential co-conspirators and

facilitators. Evidence of prior communications, coordination of efforts, or planning in the form of

text messages, exchanged videos or images, or voicemails are all relevant evidence that would

tend to show violations of the Subject Offenses. Based on my training and experience, I know that

victims, witnesses, and perpetrators of crime in Washington, D.C., often communicate between

and among themselves before, during, and after the crime.            They communicate using text

messaging, apps, social media, photographs, audio and/or video recordings, etc. In my training

and experience, such communications have revealed the identities and relationships between and

among the involved individuals, as well as their motive, hostility, knowledge, and intent relating

to the crime. Moreover, such communications have also revealed consciousness of guilt and

efforts to impede police investigation. Here, based on the investigation to date, there is specific

evidence that Bailey communicated with other individuals through social media, accessed through

a device, about firearms and illegal narcotics. The frequent messaging about the sale of pills and

controlled substances through the span of over a month leads your Affiant to believe that Bailey

uses his devices to facilitate illegal transactions in firearms or controlled substances.

       23.     There is probable cause to believe that the Devices contain photographic or video

evidence or fruits of the Subject Offenses. Based on my training and experience, I know that

witnesses, and even perpetrators, often record criminal activity. For example, witnesses have

recorded school fights, attacks on public transportation, and police shootings and assaults. These

videos have proven extremely crucial in investigations by depicting the crime itself. Based on my

training and experience, I know that people who possess guns, illegal drugs, unlawfully obtained



                                                  13
         Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 18 of 34




money, and other contraband in Washington, D.C., often use their cell phones to capture and store

images or video recordings of such contraband – sometimes called “trophy photos.” They also

often share these images or video recordings with associates using email, text messaging, or other

forms of communication on their cell phone such as online social networking services. Similarly,

they often refer to their guns, illegal drugs, and other contraband in text messages, emails, or other

written communications that are carried out by and stored on their cell phone.                   These

communications, images, and video recordings can be evidence of a perpetrator’s prior possession

of a weapon or contraband, and of his or her knowledge and intent relating to such possession.

Here, there is specific evidence that Bailey films videos of himself with firearms and ammunition

using his devices and posts such videos, likely using his devices, on social media. The Devices

may also contain evidence of other photographs of Bailey wearing the same clothing he wore in

videos in which he has been depicted with firearms or ammunition.

       24.     There is probable cause to believe that the Devices contain evidence of Bailey’s

state of mind and motivation or intent in connection with his commission of the Subject Offenses.

For instance, Bailey’s Instagram messages show that he communicates with others regarding his

plans or arrangements for illegal activity.

                                        TECHNICAL TERMS

       25.     Based on my training and experience, and information acquired from other law

enforcement officials with technical expertise, I know the terms described below have the

following meanings or characteristics:

               a.         “Digital device,” as used herein, includes the following three terms and their

respective definitions:



                                                    14
         Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 19 of 34




                       1)      A “computer” means an electronic, magnetic, optical, or other high

speed data processing device performing logical or storage functions, and includes any data storage

facility or communications facility directly related to or operating in conjunction with such device.

See 18 U.S.C. § 1030(e)(1). Computers are physical units of equipment that perform information

processing using a binary system to represent information. Computers include, but are not limited

to, desktop and laptop computers, smartphones, tablets, smartwatches, and binary data processing

units used in the operation of other products like automobiles.

                       2)      “Digital storage media,” as used herein, means any information

storage device in which information is preserved in binary form and includes electrical, optical,

and magnetic digital storage devices. Examples of digital storage media include, but are not

limited to, compact disks, digital versatile disks (“DVDs”), USB flash drives, flash memory cards,

and internal and external hard drives.

                       3)      “Computer hardware” means all equipment that can receive,

capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,

or similar computer impulses or data. Computer hardware includes any data-processing devices

(including, but not limited to, central processing units, internal and peripheral storage devices such

as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory storage

devices); peripheral input/output devices (including, but not limited to, keyboards, printers, video

display monitors, modems, routers, scanners, and related communications devices such as cables

and connections), as well as any devices, mechanisms, or parts that can be used to restrict access

to computer hardware (including, but not limited to, physical keys and locks).




                                                 15
        Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 20 of 34




               b.      “Wireless telephone” (or mobile telephone, or cellular telephone), a type of

digital device, is a handheld wireless device used for voice and data communication at least in part

through radio signals and also often through “wi-fi” networks. When communicating via radio

signals, these telephones send signals through networks of transmitters/receivers, enabling

communication with other wireless telephones, traditional “land line” telephones, computers, and

other digital devices. A wireless telephone usually contains a “call log,” which records the

telephone number, date, and time of calls made to and from the phone. In addition to enabling

voice communications, wireless telephones offer a broad range of applications and capabilities.

These include, variously: storing names and phone numbers in electronic “address books”;

sending, receiving, and storing text messages, e-mail, and other forms of messaging; taking,

sending, receiving, and storing still photographs and video; storing and playing back audio files;

storing dates, appointments, and other information on personal calendars; utilizing global

positioning system (“GPS”) locating and tracking technology, and accessing and downloading

information from the Internet.

               c.      A “GPS” navigation device, including certain wireless phones and tablets,

uses the Global Positioning System (generally abbreviated “GPS”) to display its current location,

and often retains records of its historical locations. Some GPS navigation devices can give a user

driving or walking directions to another location, and may contain records of the addresses or

locations involved in such historical navigation. The GPS consists of 24 NAVSTAR satellites

orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly

transmits by radio a mathematical representation of the current time, combined with a special

sequence of numbers. These signals are sent by radio, using specifications that are publicly



                                                16
         Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 21 of 34




available. A GPS antenna on Earth can receive those signals. When a GPS antenna receives

signals from at least four satellites, a computer connected to that antenna can mathematically

calculate the antenna’s latitude, longitude, and sometimes altitude with a high level of precision.

               e.      “Computer passwords and data security devices” means information or

items designed to restrict access to or hide computer software, documentation, or data. Data

security devices may consist of hardware, software, or other programming code. A password (a

string of alpha-numeric characters) usually operates as a digital key to “unlock” particular data

security devices. Data security hardware may include encryption devices, chips, and circuit

boards. Data security software of digital code may include programming code that creates “test”

keys or “hot” keys, which perform certain pre-set security functions when touched. Data security

software or code may also encrypt, compress, hide, or “booby-trap” protected data to make it

inaccessible or unusable, as well as reverse the progress to restore it.

               f.      “Computer software” means digital information which can be interpreted

by a computer and any of its related components to direct the way they work. Computer software

is stored in electronic, magnetic, or other digital form. It commonly includes programs to run

operating systems, applications, and utilities.

               g.      Internet Protocol (“IP”) Address is a unique numeric address used by digital

devices on the Internet. An IP address, for present purposes, looks like a series of four numbers,

each in the range 0-255, separated by periods (e.g., 149.101.1.32). Every computer attached to the

Internet must be assigned an IP address so that Internet traffic sent from and directed to that

computer may be directed properly from its source to its destination. Most Internet service




                                                  17
            Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 22 of 34




providers control a range of IP addresses. Some computers have static—that is, long-term—IP

addresses, while other computers have dynamic—that is, frequently changed—IP addresses.

                h.     The “Internet” is a global network of computers and other electronic devices

that communicate with each other using numerous specified protocols. Due to the structure of the

Internet, connections between devices on the Internet often cross state and international borders,

even when the devices communicating with each other are in the same state.

                i.     “Internet Service Providers,” or “ISPs,” are entities that provide individuals

and businesses access to the Internet. ISPs provide a range of functions for their customers,

including access to the Internet, web hosting, e-mail, remote storage, and co-location of computers

and other communications equipment. ISPs can offer a range of options in providing access to the

Internet, including via telephone-based dial-up and broadband access via digital subscriber line

(“DSL”), cable, dedicated circuits, fiber-optic, or satellite. ISPs typically charge a fee based upon

the type of connection and volume of data, called bandwidth, which the connection supports.

Many ISPs assign each subscriber an account name, a user name or screen name, an e-mail address,

an e-mail mailbox, and a personal password selected by the subscriber. By using a modem, the

subscriber can establish communication with an ISP and access the Internet by using his or her

account name and password.

                j.     A “modem” translates signals for physical transmission to and from the ISP,

which then sends and receives the information to and from other computers connected to the

Internet.

                k.     A “router” often serves as a wireless Internet access point for a single or

multiple devices, and directs traffic between computers connected to a network (whether by wire



                                                 18
         Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 23 of 34




or wirelessly). A router connected to the Internet collects traffic bound for the Internet from its

client machines and sends out requests on their behalf. The router also distributes to the relevant

client inbound traffic arriving from the Internet. A router usually retains logs for any devices using

that router for Internet connectivity. Routers, in turn, are typically connected to a modem.

               l.      “Domain Name” means the common, easy-to-remember names associated

with an IP address. For example, a domain name of “www.usdoj.gov” refers to the IP address of

149.101.1.32. Domain names are typically strings of alphanumeric characters, with each level

delimited by a period. Each level, read backwards – from right to left – further identifies parts of

an organization. Examples of first-level, or top-level domains are typically .com for commercial

organizations, .gov for the governmental organizations, .org for organizations, and .edu for

educational organizations. Second-level names will further identify the organization, for example

usdoj.gov further identifies the United States governmental agency to be the Department of Justice.

Additional levels may exist as needed until each machine is uniquely identifiable. For example,

www.usdoj.gov identifies the World Wide Web server located at the United States Department of

Justice, which is part of the United States government.

               m.      “Cache” means the text, image, and graphic files sent to and temporarily

stored by a user’s computer from a website accessed by the user in order to allow the user speedier

access to and interaction with that website in the future.

               p.      “Encryption” is the process of encoding messages or information in such a

way that eavesdroppers or hackers cannot read it but authorized parties can. In an encryption

scheme, the message or information, referred to as plaintext, is encrypted using an encryption

algorithm, turning it into an unreadable ciphertext. This is usually done with the use of an



                                                 19
         Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 24 of 34




encryption key, which specifies how the message is to be encoded. Any unintended party that can

see the ciphertext should not be able to determine anything about the original message. An

authorized party, however, is able to decode the ciphertext using a decryption algorithm that

usually requires a secret decryption key, to which adversaries do not have access.

               q.      “Malware,” short for malicious (or malevolent) software, is software used

or programmed by attackers to disrupt computer operations, gather sensitive information, or gain

access to private computer systems. It can appear in the form of code, scripts, active content, and

other software. Malware is a general term used to refer to a variety of forms of hostile or intrusive

software.

       26.     Based on my training, experience, and research, I know that the black Apple iPhone

model A1660 has capabilities that allow it to serve as a wireless telephone, digital camera, portable

media player, GPS navigation device, and PDA. In my training and experience, examining data

stored on devices of this type can uncover, among other things, evidence that reveals or suggests

who possessed or used the device, and sometimes by implication who did not, as well as evidence

relating to the commission of the offense(s) under investigation.

 COMPUTERS, ELECTRONIC/MAGNETIC STORAGE, AND FORENSIC ANALYSIS

       27.     As described above and in Attachment B, this application seeks permission to

search for evidence, fruits, contraband, instrumentalities, and information that might be found

within the Devices, in whatever form they are found. Based on my knowledge, training, and

experience, as well as information related to me by agents and others involved in this investigation

and in the forensic examination of digital devices, I respectfully submit that there is probable cause




                                                 20
         Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 25 of 34




to believe that the records and information described in Attachment B will be stored in the Devices

for at least the following reasons:

                a.      Individuals who engage in criminal activity, including the Subject Offenses,

typically interact with others utilizing digital devices, discuss their feelings or plans with others

(both coconspirators or likeminded individuals), and may record videos or take pictures to show

their efforts and whether they have accomplished their objectives.

                b.   Individuals who engage in the foregoing criminal activity, in the event that

they change digital devices, will often “back up” or transfer files from their old digital devices to

that of their new digital devices, so as not to lose data, including that described in the foregoing

paragraph, which would be valuable in facilitating their criminal activity.

                c.      Digital device files, or remnants of such files, can be recovered months or

even many years after they have been downloaded onto the medium or device, deleted, or viewed

via the Internet. Electronic files downloaded to a digital device can be stored for years at little or

no cost. Even when such files have been deleted, they can be recovered months or years later

using readily-available forensics tools. When a person “deletes” a file on a digital device such as

a home computer, a smart phone, or a memory card, the data contained in the file does not actually

disappear; rather, that data remains on the storage medium and within the device unless and until

it is overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside in

free space or slack space – that is, in space on the digital device that is not allocated to an active

file or that is unused after a file has been allocated to a set block of storage space – for long periods

of time before they are overwritten. In addition, a digital device’s operating system may also keep

a record of deleted data in a “swap” or “recovery” file. Similarly, files that have been viewed via



                                                   21
         Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 26 of 34




the Internet are automatically downloaded into a temporary Internet directory or “cache.” The

browser typically maintains a fixed amount of electronic storage medium space devoted to these

files, and the files are only overwritten as they are replaced with more recently viewed Internet

pages. Thus, the ability to retrieve “residue” of an electronic file from a digital device depends

less on when the file was downloaded or viewed than on a particular user’s operating system,

storage capacity, and computer, smart phone, or other digital device habits.

       28.     As further described in Attachment B, this application seeks permission to locate

not only electronic evidence or information that might serve as direct evidence of the crimes

described in this affidavit, but also for forensic electronic evidence or information that establishes

how the digital device(s) were used, the purpose of their use, who used them (or did not), and

when. Based on my knowledge, training, and experience, as well as information related to me by

agents and others involved in this investigation and in the forensic examination of digital devices,

I respectfully submit there is probable cause to believe that this forensic electronic evidence and

information will be in any of the Device(s) at issue here because:

               a.      Although some of the records called for by this warrant might be found in

the form of user-generated documents or records (such as word processing, picture, movie, or

texting files), digital devices can contain other forms of electronic evidence as well. In particular,

records of how a digital device has been used, what it has been used for, who has used it, and who

has been responsible for creating or maintaining records, documents, programs, applications, and

materials contained on the digital device(s) are, as described further in the attachments, called for

by this warrant. Those records will not always be found in digital data that is neatly segregable

from the hard drive, flash drive, memory card, or other electronic storage media image as a whole.



                                                 22
         Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 27 of 34




Digital data stored in the Device(s), not currently associated with any file, can provide evidence

of a file that was once on the storage medium but has since been deleted or edited, or of a deleted

portion of a file (such as a paragraph that has been deleted from a word processing file). Virtual

memory paging systems can leave digital data on a hard drive that show what tasks and processes

on a digital device were recently used. Web browsers, e-mail programs, and chat programs often

store configuration data on a hard drive, flash drive, memory card, or memory chip that can reveal

information such as online nicknames and passwords. Operating systems can record additional

data, such as the attachment of peripherals, the attachment of USB flash storage devices, and the

times a computer, smart phone, or other digital device was in use. Computer, smart phone, and

other digital device file systems can record data about the dates files were created and the sequence

in which they were created. This data can be evidence of a crime, indicate the identity of the user

of the digital device, or point toward the existence of evidence in other locations. Recovery of this

data requires specialized tools and a controlled laboratory environment, and also can require

substantial time.

               b.      Forensic evidence on a digital device can also indicate who has used or

controlled the device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, e-mail, e-mail address books, chats, instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the digital device at a relevant time, and potentially who did not.




                                                 23
         Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 28 of 34




                c.      A person with appropriate familiarity with how a digital device works can,

after examining this forensic evidence in its proper context, draw conclusions about how such

digital devices were used, the purpose of their use, who used them, and when.

                d.      The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a digital device that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, digital device evidence is not always data that can be merely reviewed by a review team

and passed along to investigators. Whether data stored on digital devices is evidence may depend

on other information stored on the devices and the application of knowledge about how the devices

behave. Therefore, contextual information necessary to understand other evidence also falls within

the scope of the warrant.

                e.      Further, in finding evidence of how a digital device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is

not present on the device. For example, the presence or absence of counter-forensic programs,

anti-virus programs (and associated data), and malware may be relevant to establishing the user’s

intent and the identity of the user.

                METHODS TO BE USED TO SEARCH DIGITAL DEVICES

        29.     Based on my knowledge, training, and experience, as well as information related to

me by agents and others involved in this investigation and in the forensic examination of digital

devices, I know that:

                a.      Searching digital devices can be an extremely technical process, often

requiring specific expertise, specialized equipment, and substantial amounts of time, in part



                                                  24
         Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 29 of 34




because there are so many types of digital devices and software programs in use today. Digital

devices – whether, for example, desktop computers, mobile devices, or portable storage devices –

may be customized with a vast array of software applications, each generating a particular form of

information or records and each often requiring unique forensic tools, techniques, and expertise.

As a result, it may be necessary to consult with specially trained personnel who have specific

expertise in the types of digital devices, operating systems, or software applications that are being

searched, and to obtain specialized hardware and software solutions to meet the needs of a

particular forensic analysis.

               b.      Digital data is particularly vulnerable to inadvertent or intentional

modification or destruction. Searching digital devices can require the use of precise, scientific

procedures that are designed to maintain the integrity of digital data and to recover “hidden,”

erased, compressed, encrypted, or password-protected data. Recovery of “residue” of electronic

files from digital devices also requires specialized tools and often substantial time. As a result, a

controlled environment, such as a law enforcement laboratory or similar facility, is often essential

to conducting a complete and accurate analysis of data stored on digital devices.

              c.       Further, as discussed above, evidence of how a digital device has been used,

the purposes for which it has been used, and who has used it, may be reflected in the absence of

particular data on a digital device. For example, to rebut a claim that the owner of a digital device

was not responsible for a particular use because the device was being controlled remotely by

malicious software, it may be necessary to show that malicious software that allows someone else

to control the digital device remotely is not present on the digital device. Evidence of the absence

of particular data or software on a digital device is not segregable from the digital device itself.



                                                 25
        Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 30 of 34




Analysis of the digital device as a whole to demonstrate the absence of particular data or software

requires specialized tools and a controlled laboratory environment, and can require substantial

time.

              d.      Digital device users can attempt to conceal data within digital devices

through a number of methods, including the use of innocuous or misleading filenames and

extensions. For example, files with the extension “.jpg” often are image files; however, a user can

easily change the extension to “.txt” to conceal the image and make it appear as though the file

contains text. Digital device users can also attempt to conceal data by using encryption, which

means that a password or device, such as a “dongle” or “keycard,” is necessary to decrypt the data

into readable form.    Digital device users may encode communications or files, including

substituting innocuous terms for incriminating terms or deliberately misspelling words, thereby

thwarting “keyword” search techniques and necessitating continuous modification of keyword

terms. Moreover, certain file formats, like portable document format (“PDF”), do not lend

themselves to keyword searches. Some applications for computers, smart phones, and other digital

devices, do not store data as searchable text; rather, the data is saved in a proprietary non-text

format. Documents printed by a computer, even if the document was never saved to the hard drive,

are recoverable by forensic examiners but not discoverable by keyword searches because the

printed document is stored by the computer as a graphic image and not as text. In addition, digital

device users can conceal data within another seemingly unrelated and innocuous file in a process

called “steganography.” For example, by using steganography, a digital device user can conceal

text in an image file that cannot be viewed when the image file is opened. Digital devices may

also contain “booby traps” that destroy or alter data if certain procedures are not scrupulously



                                                26
         Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 31 of 34




followed. A substantial amount of time is necessary to extract and sort through data that is

concealed, encrypted, or subject to booby traps, to determine whether it is evidence, contraband,

or instrumentalities of a crime.

              e.       Analyzing the contents of mobile devices, including tablets, can be very

labor intensive and also requires special technical skills, equipment, and software. The large, and

ever increasing, number and variety of available mobile device applications generate unique forms

of data, in different formats, and user information, all of which present formidable and sometimes

novel forensic challenges to investigators that cannot be anticipated before examination of the

device. Additionally, most smart phones and other mobile devices require passwords for access.

For example, even older iPhone 4 models, running IOS 7, deployed a type of sophisticated

encryption known as “AES-256 encryption” to secure and encrypt the operating system and

application data, which could only be bypassed with a numeric passcode. Newer cell phones

employ equally sophisticated encryption along with alpha-numeric passcodes, rendering most

smart phones inaccessible without highly sophisticated forensic tools and techniques, or assistance

from the phone manufacturer. Mobile devices used by individuals engaged in criminal activity are

often further protected and encrypted by one or more third party applications, of which there are

many. For example, one such mobile application, “Hide It Pro,” disguises itself as an audio

application, allows users to hide pictures and documents, and offers the same sophisticated AES-

256 encryption for all data stored within the database in the mobile device.

               f.      Based on all of the foregoing, I respectfully submit that searching any digital

device for the information, records, or evidence pursuant to this warrant may require a wide array

of electronic data analysis techniques and may take weeks or months to complete. Any pre-defined



                                                 27
         Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 32 of 34




search protocol would only inevitably result in over- or under-inclusive searches, and misdirected

time and effort, as forensic examiners encounter technological and user-created challenges,

content, and software applications that cannot be anticipated in advance of the forensic

examination of the devices. In light of these difficulties, your affiant requests permission to use

whatever data analysis techniques reasonably appear to be necessary to locate and retrieve digital

information, records, or evidence within the scope of this warrant.

       30.     In searching for information, records, or evidence, further described in Attachment

B, law enforcement personnel executing this search warrant will employ the following procedures:

               a.   The digital devices, and/or any digital images thereof created by law

enforcement, sometimes with the aid of a technical expert, in an appropriate setting, in aid of the

examination and review, will be examined and reviewed in order to extract and seize the

information, records, or evidence described in Attachment B.

               b.   The analysis of the contents of the digital devices may entail any or all of

various forensic techniques as circumstances warrant. Such techniques may include, but shall not

be limited to, surveying various file “directories” and the individual files they contain (analogous

to looking at the outside of a file cabinet for the markings it contains and opening a drawer believed

to contain pertinent files); conducting a file-by-file review by “opening,” reviewing, or reading the

images or first few “pages” of such files in order to determine their precise contents; “scanning”

storage areas to discover and possibly recover recently deleted data; scanning storage areas for

deliberately hidden files; and performing electronic “keyword” searches through all electronic

storage areas to determine whether occurrences of language contained in such storage areas exist

that are related to the subject matter of the investigation.



                                                  28
         Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 33 of 34




               c.   In searching the digital devices, the forensic examiners may examine as much

of the contents of the digital devices as deemed necessary to make a determination as to whether

the contents fall within the items to be seized as set forth in Attachment B. In addition, the forensic

examiners may search for and attempt to recover “deleted,” “hidden,” or encrypted data to

determine whether the contents fall within the items to be seized as described in Attachment B.

Any search techniques or protocols used in searching the contents of the Device(s) will be

specifically chosen to identify the specific items to be seized under this warrant.

       AUTHORIZATION TO SEARCH AT ANY TIME OF THE DAY OR NIGHT

       31.     Because the Devices are in MPD custody and forensic examiners will be

conducting their search of the digital devices in a law enforcement setting over a potentially

prolonged period of time, I respectfully submit that good cause has been shown, and therefore

request authority, to conduct the search at any time of the day or night.

                                          CONCLUSION

       32.     I submit that this affidavit supports probable cause for a warrant to search the

Devices described in Attachment A and to seize the items described in Attachment B.




                                                  29
 Case 1:21-sw-00168-ZMF Document 1 Filed 06/08/21 Page 34 of 34




                                         Respectfully submitted,




                                         James Jacobs
                                         Officer
                                         Metropolitan Police Department


Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on June 8, 2021.


_________________________________________
THE HONORABLE ZIA M. FARUQUI
UNITED STATES MAGISTRATE JUDGE




                                       30
